DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-21 are currently pending for examination.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  “the sensor” should be “the vehicle occupancy sensor”.  Appropriate correction is required.
	Claim 3 is objected to because of the following informalities:  “where in” should be “wherein”.  Appropriate correction is required.
	Claim 6 is objected to because of the following informalities:  “sensor is is wireless coupled…” should be “sensor is .  Appropriate correction is required.
	Claim 15 is objected to because of the following informalities:  “an application configured provide…” should be “an application configured to provide…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9-11, 14-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the limitation "the in-vehicle device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim should be corrected to depend on claim 8.
	Claim 10 recites the limitation "the in-vehicle device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim should be corrected to depend on claim 8 or 9.
	Claim 11 recites the limitation "the in-vehicle device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The claim should be corrected to depend on claim 8, 9 or 10.
	Claim 18 recites the limitation "the recognition" in line 1 and “the license plate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
6.	Claim limitation “a guidance display configured to” and “an application configured to”  in claims 14-15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
8.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-8, 10-12 and 17-18 of US Patent No. 10,546,497.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a wireless transceiver configured to communicate data from the roadside unit to a parking management system central computer; the vehicle occupancy sensor is communicatively coupled with a parking meter associated with one or more parking spaces; the vehicle occupancy sensor is wirelessly coupled to the imaging camera; the vehicle occupancy sensor is mounted on a vertical or horizontal face near the edge of a roadside curb;  an in-vehicle device, having a battery-operated RF transceiver, the in-vehicle device being configured to communicate with the roadside unit; a delay element contained within at least one of the roadside unit and in-vehicle device comprising a fixed or known time delay, and configured to measure distance to the roadside unit and in-vehicle device based on the fixed or known time delay; and the in-vehicle device is associated with a unique identifier to identify the vehicle or user of the device; the roadside unit comprises of a plurality of cameras to image two or more parking spaces, and a plurality of vehicle occupancy sensors; a guidance display configured to display a representation of the occupancy condition of one or more parking spaces to a user not in the parking space, wherein the guidance display is updated based on occupancy information collected by the roadside unit; the parking space comprises a freely accessible space; the imaging camera is triggered as a result of a timer condition in lieu of or in addition to the trigger resulting from the vehicle occupancy sensor; the image and associated data is configured to identify an owner of a parked vehicle, determine if a violation has occurred, and issue a fine automatically;  and determining permit rights of the parked vehicle based on predetermined parking rights or payment data are conventional prior art features (as shown in the art rejection below) and the use of such features in claims 1-3, 6-8, 10-12 and 17-18 of US Patent No. 10,546,497 would have been obvious and would not have involved a patentable invention.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because: The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montgomery (US 2008/0030373).
	For claim 21, Montgomery discloses a  method for automated enforcement of parking violations [E.g. 0001: The present invention relates to a parking violation recording system. More particularly, the present invention relates to a system for quickly recording violations which occur when a person parks illegally, such as parking within a handicapped parking spot without authorization or parking beyond an authorized time period], comprising: 
	automatically detecting a change in occupancy of a parking space [E.g. 0034: The parking status control system further includes a vehicle presence detector 29. The vehicle presence detector may be an ultrasonic, laser or motion sensor for detecting the entry, exit or presence of a vehicle within the parking space 21…]; 
	obtaining one or more images of a license plate of a vehicle at least partially in the parking space [E.g. 0035: The processor 9 is also preferably located within the parking stop 3. The processor 9 is connected to both the vehicle presence detector 17 and video recorder 5 so that based on predetermined criteria, the triggering of the vehicle presence detector is transmitted to the processor 9 which determines when the camera is to initiate recording of the designated parking space 21, 0019: Though the parking surveillance system of the present invention may be utilized in conjunction with a traditional parking meter wherein a person pays for parking at the meter, in a preferred embodiment the parking surveillance system is utilized for purposes of automatic billing of the vehicle owner. To this end, the parking surveillance system monitors the entry and exit of a vehicle within a parking spot to determine the duration of vehicle stay. The video recorder records the identity of the vehicle, such as by recording the vehicle's license plate, or in the event that automobiles are ultimately provided with bar codes of the like, by identifying the vehicle utilizing a bar code or laser reader. The parking duration and vehicle identity are transmitted to a central billing office. At the central billing office, the vehicle identity is cross checked with vehicle records, such as supplied by the Department of Motor Vehicles (DMV) to determine the vehicle's owner. The owner is then billed for his parking duration using various billing methods known to those skilled in the art. For example, the owner may be billed by mail after each parking occurrence. However, preferably the owner is billed periodically, such as once a year for all parking occurrences that have occurred during the previous period. In a preferred embodiment, the owner is billed by debiting a credit card which has previously been provided by the owner, or the owner is billed annually with his vehicle registration fee.]; 
	determining permit rights of the parked vehicle based on predetermined parking rights or payment data [E.g. 0018: Where the parking surveillance system is being used to monitor a handicapped parking space, preferably, the system records images of all vehicles which have parked within the parking space. Images are transmitted to parking surveillance personnel where it is determined whether the vehicle has proper authorization to park. The determination of whether the vehicle is authorized can be done in various ways such as by reviewing license plate records to determine whether the recorded license plate of the vehicle has been identified for use by a handicapped person. Alternatively, the recorded image can be analyzed, such as by using image processing software, to determine whether a handicap placard is being properly displayed.]; 
	determining if a violation has occurred at any time during the parking session [E.g. 0019, 0039, 0040-0043; Figs. 2 and 7]; and
	transmitting data to a central system to determine an owner of the parked vehicle and issue an automated parking violation notice [E.g. 0019: Though the parking surveillance system of the present invention may be utilized in conjunction with a traditional parking meter wherein a person pays for parking at the meter, in a preferred embodiment the parking surveillance system is utilized for purposes of automatic billing of the vehicle owner. To this end, the parking surveillance system monitors the entry and exit of a vehicle within a parking spot to determine the duration of vehicle stay. The video recorder records the identity of the vehicle, such as by recording the vehicle's license plate, or in the event that automobiles are ultimately provided with bar codes of the like, by identifying the vehicle utilizing a bar code or laser reader. The parking duration and vehicle identity are transmitted to a central billing office. At the central billing office, the vehicle identity is cross checked with vehicle records, such as supplied by the Department of Motor Vehicles (DMV) to determine the vehicle's owner. The owner is then billed for his parking duration using various billing methods known to those skilled in the art. For example, the owner may be billed by mail after each parking occurrence. However, preferably the owner is billed periodically, such as once a year for all parking occurrences that have occurred during the previous period. In a preferred embodiment, the owner is billed by debiting a credit card which has previously been provided by the owner, or the owner is billed annually with his vehicle registration fee., 0040-0043; Figs. 2 and 7].

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-3, 5-8, 12-13 and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Mitschele (US 2008/0319837).
	For claim 1, Montgomery discloses parking management system, comprising: 
	a roadside unit having a vehicle occupancy sensor with a zone of detection that corresponds to a parking space [E.g. 0034: The parking status control system further includes a vehicle presence detector 29. The vehicle presence detector may be an ultrasonic, laser or motion sensor for detecting the entry, exit or presence of a vehicle within the parking space 21…], the roadside unit comprising: 
	an imaging camera with an image processor to image a vehicle in the parking space [E.g. 0035: The processor 9 is also preferably located within the parking stop 3. The processor 9 is connected to both the vehicle presence detector 17 and video recorder 5 so that based on predetermined criteria, the triggering of the vehicle presence detector is transmitted to the processor 9 which determines when the camera is to initiate recording of the designated parking space 21, 0019: Though the parking surveillance system of the present invention may be utilized in conjunction with a traditional parking meter wherein a person pays for parking at the meter, in a preferred embodiment the parking surveillance system is utilized for purposes of automatic billing of the vehicle owner. To this end, the parking surveillance system monitors the entry and exit of a vehicle within a parking spot to determine the duration of vehicle stay. The video recorder records the identity of the vehicle, such as by recording the vehicle's license plate, or in the event that automobiles are ultimately provided with bar codes of the like, by identifying the vehicle utilizing a bar code or laser reader. The parking duration and vehicle identity are transmitted to a central billing office. At the central billing office, the vehicle identity is cross checked with vehicle records, such as supplied by the Department of Motor Vehicles (DMV) to determine the vehicle's owner. The owner is then billed for his parking duration using various billing methods known to those skilled in the art. For example, the owner may be billed by mail after each parking occurrence. However, preferably the owner is billed periodically, such as once a year for all parking occurrences that have occurred during the previous period. In a preferred embodiment, the owner is billed by debiting a credit card which has previously been provided by the owner, or the owner is billed annually with his vehicle registration fee.];
	the imaging camera being triggered based on a change in occupancy condition determined by the vehicle occupancy sensor; the imaging camera changing rapidly from a low power mode to an active mode so as to image a vehicle entering or exiting the parking space [E.g. 0035: The processor 9 is also preferably located within the parking stop 3. The processor 9 is connected to both the vehicle presence detector 17 and video recorder 5 so that based on predetermined criteria, the triggering of the vehicle presence detector is transmitted to the processor 9 which determines when the camera is to initiate recording of the designated parking space 21.]; 
	a solar panel charging a battery configured to provide at least a portion of energy needed for the roadside unit [E.g. 0036:  The parking status control system of the present invention further includes a power supply for supplying electrical power to the processor 9, vehicle presence detector 29, and video recorder 5. The power supply may be of numerous constructions known to those skilled in the art such as 120V cabling to a nearby power grid. However, preferably the power supply consists of one or more solar panels 8 and rechargeable batteries 7.]; and 
	a wireless transmitter configured to communicate data from the roadside unit to a parking management system central computer [E.g. 0037: Finally, the parking status control system 1 of the present invention includes a transmitter for transmitting video images of an unauthorized vehicle and information concerning the time of parking of an unauthorized vehicle to parking enforcement personnel. The transmission equipment 13 may be cabling for transmitting information to parking enforcement personnel. Alternatively, the parking stop may include electrical connectors for allowing a person to connect a computer, such as a mobile laptop computer, for downloading information concerning the vehicles that have parked in the designated parking space. Alternatively, as shown in FIG. 4, the transmitter may comprise a wireless transmitter, such as a patch antenna, for transmitting the designated information by RF transmission. The wireless transmitter may transmit using a short range protocol such as Wi-Fi or Bluetooth or other short range transmission protocols. Alternatively, the transmitter 13 may comprise a cellular telephone transmitter for allowing the information to be transmitted directly to a local cellular network or a satellite network to thereafter be communicated over the Public Switched Telephone Network (PSTN) for ultimate receipt by the parking enforcement personnel., 0039: Any and all parking occurrences may be transmitted to a central office 33. Alternatively, the processor may selectively determine whether an unauthorized parking has occurred and designate only infractions for transmission by the transmitter 13 to the central office., transmitter 13].
	Montgomery fails to expressly disclose a wireless transceiver configured to communicate data from the roadside unit to a parking management system central computer.
However, as shown by Mitschele, it was well known in the art of vehicle parking systems to include a wireless transceiver configured to communicate data from the roadside unit to a parking management system central computer [E.g. Fig. 1: see element 20 and element 21, 0019]
It would have been obvious to one of ordinary skill in the art of vehicle parking systems before the effective filing date of the claimed invention to modify Montgomery with the teaching of Mitschele in order to allow the road side unit to both transmit and receive information for a parking management system central computer and thereby improve the overall communication system.
	For claim 2, Montgomery discloses wherein the imaging camera and processor are configured to identify a license plate of a vehicle in the image [E.g. 0019].
	For claim 3, Montgomery discloses where in the imaging camera and processor are configured to recognize at least one symbol or color in the vehicle license plate [E.g. 0019].
	For claim 5, Montgomery discloses wherein the vehicle occupancy sensor is communicatively coupled with a parking meter associated with one or more parking spaces [E.g. 0019, 0034-0035, 0038].
	For claim 6, Montgomery fails to expressly disclose wherein the vehicle occupancy sensor is wirelessly coupled to the imaging camera.
However, as shown by Mitschele, it was well known in the art of vehicle parking systems to include a vehicle occupancy sensor wirelessly coupled to the imaging camera [E.g. Fig. 1: elements 14 and 16 are wirelessly connected to image camera 30 included in element 20].
It would have been obvious to one of ordinary skill in the art of vehicle parking systems before the effective filing date of the claimed invention to modify Montgomery with the teaching of Mitschele because wireless communication simplify the connection between the system elements and thereby make the elements easier to connect.
	For claim 7, Montgomery discloses wherein the vehicle occupancy sensor is mounted on a vertical or horizontal face near the edge of a roadside curb [see Figs. 3, 4, 5 and 6].
For claim 8, Montgomery fails to expressly disclose an in-vehicle device, having a battery-operated RF transceiver, the in-vehicle device being configured to communicate with the roadside unit; a delay element contained within at least one of the roadside unit and in-vehicle device comprising a fixed or known time delay, and configured to measure distance to the roadside unit and in-vehicle device based on the fixed or known time delay; and the in-vehicle device is associated with a unique identifier to identify the vehicle or user of the device.
However, as shown by Mitschele, it was well known in the art of vehicle parking systems to include an in-vehicle device, having a battery-operated RF transceiver, the in-vehicle device being configured to communicate with the roadside unit; a delay element contained within at least one of the roadside unit and in-vehicle device comprising a fixed or known time delay, and configured to measure distance to the roadside unit and in-vehicle device based on the fixed or known time delay; and the in-vehicle device is associated with a unique identifier to identify the vehicle or user of the device [E.g. 0019].
It would have been obvious to one of ordinary skill in the art of vehicle parking systems before the effective filing date of the claimed invention to modify Montgomery with the teaching of Mitschele in order to provide users with a standby time that does not count toward their parking time so that no premature violation is issued for the vehicle.
	For claim 12, Montgomery discloses wherein the roadside unit further comprises a reservation display to indicate a sufficiently unique identifier of a reservation holder for the parking space and indicate a reservation condition of the parking space [E.g. 0038].
	For claim 13, Montgomery fails to expressly disclose wherein the roadside unit comprises of a plurality of cameras to image two or more parking spaces, and a plurality of vehicle occupancy sensors.
However, as shown by Mitschele, it was well known in the art of vehicle parking systems to include a roadside unit comprises of a plurality of cameras to image two or more parking spaces, and a plurality of vehicle occupancy sensors [E.g. 0018, 0025, 0029, Figs. 1-5].
It would have been obvious to one of ordinary skill in the art of vehicle parking systems before the effective filing date of the claimed invention to modify Montgomery with the teaching of Mitschele in order to enable the roadside unit to capture information about multiple parking spaces and thereby increase the efficiency of the system.
	For claim 16, although Montgomery fails to expressly disclose wherein the parking space comprises freely accessible space, Montgomery teaches parking space system [see claim 1 analysis]. However, having the parking space comprises freely accessible space fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to include the parking space comprises freely accessible space in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Montgomery.
	For claim 17, Montgomery fails to expressly disclose wherein the imaging camera is triggered as a result of a timer condition in lieu of or in addition to the trigger resulting from the vehicle occupancy sensor.
However, as shown by Mitschele, it was well known in the art of vehicle parking systems to include wherein the imaging camera is triggered as a result of a timer condition in lieu of or in addition to the trigger resulting from the vehicle occupancy sensor [E.g. 0019].
It would have been obvious to one of ordinary skill in the art of vehicle parking systems before the effective filing date of the claimed invention to modify Montgomery with the teaching of Mitschele in order to provide users with a standby time that does not count toward their parking time so that no premature violation is issued for the vehicle.
	For claim 18, Montgomery discloses wherein the recognition comprises recognition of one or more identifiers on the license plate [E.g. 0018: The determination of whether the vehicle is authorized can be done in various ways such as by reviewing license plate records to determine whether the recorded license plate of the vehicle has been identified for use by a handicapped person. Alternatively, the recorded image can be analyzed, such as by using image processing software, to determine whether a handicap placard is being properly displayed, 0019: The video recorder records the identity of the vehicle, such as by recording the vehicle's license plate, or in the event that automobiles are ultimately provided with bar codes of the like, by identifying the vehicle utilizing a bar code or laser reader, 0033, 0038, 0042].
	For claim 19, Montgomery discloses wherein the image and associated data is configured to identify an owner of a parked vehicle, determine if a violation has occurred, and issue a fine automatically [E.g. 0019 : Though the parking surveillance system of the present invention may be utilized in conjunction with a traditional parking meter wherein a person pays for parking at the meter, in a preferred embodiment the parking surveillance system is utilized for purposes of automatic billing of the vehicle owner. To this end, the parking surveillance system monitors the entry and exit of a vehicle within a parking spot to determine the duration of vehicle stay. The video recorder records the identity of the vehicle, such as by recording the vehicle's license plate, or in the event that automobiles are ultimately provided with bar codes of the like, by identifying the vehicle utilizing a bar code or laser reader. The parking duration and vehicle identity are transmitted to a central billing office. At the central billing office, the vehicle identity is cross checked with vehicle records, such as supplied by the Department of Motor Vehicles (DMV) to determine the vehicle's owner. The owner is then billed for his parking duration using various billing methods known to those skilled in the art. For example, the owner may be billed by mail after each parking occurrence. However, preferably the owner is billed periodically, such as once a year for all parking occurrences that have occurred during the previous period. In a preferred embodiment, the owner is billed by debiting a credit card which has previously been provided by the owner, or the owner is billed annually with his vehicle registration fee; 0040-0043; Figs. 2 and 7].
For claim 20, Montgomery discloses wherein the vehicle occupancy sensor is
configured to detect when the vehicle exits and enters a reserved parking space [E.g. 0012: The parking stop further includes a video recorder located within the housing for recording the image or identity of vehicles entering, exiting or parked within a parking space. The term video recorder is intended to be interpreted broadly to include any apparatus which can record the image or identity of a vehicle, such a bar code reader or laser readers, in the event that such apparatus become sufficiently sophisticated to perform such functions. Presently acceptable video recorders include video cameras using traditional analog tape…, 0018: Where the parking surveillance system is being used to monitor a handicapped parking space, preferably, the system records images of all vehicles which have parked within the parking space. Images are transmitted to parking surveillance personnel where it is determined whether the vehicle has proper authorization to park. The determination of whether the vehicle is authorized can be done in various ways such as by reviewing license plate records to determine whether the recorded license plate of the vehicle has been identified for use by a handicapped person. Alternatively, the recorded image can be analyzed, such as by using image processing software, to determine whether a handicap placard is being properly displayed, 0013, 0017].

15.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Mitschele and further in view of McEwan (US Pat. No. 5,581,256).
For claim 4, Montgomery in view of Mitschele fails to expressly disclose wherein the sensor comprises a radar or infrared sensor using at least one timing signal with a duration of less than 10 nanoseconds or rise or fall times of less than 3 nanoseconds.
However, as shown by McEwan, it was well known in the art of sensors to include a sensor that comprises a radar sensor using at least one timing signal with a duration of less than 10 nanoseconds (E.g. abstract, Col 1, line 55 – Col 2, line 30; a range gated strip proximity sensor, where the sensor signals comprise pulses of radio frequency signals having a duration of less than 10 nanoseconds).
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Montgomery in view of Mitschele with the teaching of McEwan in order to provide a low cost, effective, short range proximity sensing device which is capable of use along a long line or around a large perimeter.

16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Mitschele and further in view of Stephen (GB 2518835).
For claim 9, Montgomery in view of Mitschele fails to expressly disclose wherein the in-vehicle device comprises audio and visual indicators to inform the user of a parking authorization condition.
However, as shown by Stephen, it was well known in the art of vehicle indicators that an  in-vehicle device comprises visual indicators to inform the user of a parking authorization condition (E.g. Abstract, page 3, paragraph 3 and 4; an in-vehicle electronic device comprising a visual indicator means to indicate that payment for the parking space has been successfully made).
Stephen fails to expressly disclose that the vehicle indicator comprises an audio indicator.
	Although Montgomery fails to expressly disclose the vehicle indicator comprises an audio indicator, Montgomery teaches in-vehicle device comprises visual indicators to inform the user of a parking authorization condition [see analysis above]. However, having the vehicle indicator comprises an audio indicator fails to yield unexpected results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to include the vehicle indicator comprises an audio indicator in order to satisfy system needs and/or environment requirement, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Stephen.
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Montgomery in view of Mitschele with the teaching of Stephen in order to provide users with the convenience of validating their parking reservation without needing to exit their vehicle.

17.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Mitschele and further in view of Dermosessian (US 2017/0206471).
	For claim 10, Montgomery in view of Mitschele fails to expressly disclose wherein the in-vehicle device comprises a button configured to initiate a communication to authenticate the in-vehicle device.
However, as shown by Dermosessian, it was well known in the art of vehicle parking that an in-vehicle device comprises a button configured to initiate a communication to authenticate the in-vehicle device [E.g. Abstract, Fig. 1, 0033, 0074-0081; a web-enabled computing device associated with a user inside a vehicle includes an icon which, when pressed, transmits a reservation signal to a parking system database, the reservation signal comprising an initial reservation period for a selected parking space].
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Montgomery with the teaching of Dermosessian in order to provide users with the convenience of validating their parking reservation without needing to exit their vehicle.

18.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Mitschele and further in view of Official Notice.
	For claim 11, Montgomery in view of Mitschele fails to expressly disclose wherein the in-vehicle device comprises an accelerometer configured to detect one or more motion conditions of the in-vehicle device.
However, examiner takes official notice that having in-vehicle device comprises an accelerometer configured to detect one or more motion conditions of the in-vehicle device is well-known in the art of vehicles and would have been obvious to one of ordinary skill in the art in order to precisely determine the movement of the vehicle.
	For claim 14, Montgomery in view of Mitschele fails to expressly disclose a guidance display configured to display a representation of the occupancy condition of one or more parking spaces to a user not in the parking space, wherein the guidance display is updated based on occupancy information collected by the roadside unit.
However, examiner takes official notice that having a guidance display configured to display a representation of the occupancy condition of one or more parking spaces to a user not in the parking space, wherein the guidance display is updated based on occupancy information collected by the roadside unit is well-known in the art of parking system and would have been obvious to one of ordinary skill in the art in order to enable the user to determine parking availability before arriving to the parking area so that the user can plan accordingly.

19.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Mitschele further in view of Dermosessian and further in view of Official Notice.
	For claim 15, Montgomery in view of Mitschele and Dermosessian fails to expressly disclose an application configured provide reservations and payment in determining status associated with parked reservations, the application comprising instructions for execution on a device.
However, examiner takes official notice that having an application configured provide reservations and payment in determining status associated with parked reservations, the application comprising instructions for execution on a device is well-known in the art of parking systems and would have been obvious to one of ordinary skill in the art in order to enable the user to make a parking reservation through a portable device and thereby the overall user convenience is increased. 

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Sadeghi (US 2017/0323227)
	Subramanya (US 2014/0218527)
	Hudson et al. (US 2014/0214500)

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689